Appeal from a judgment and from an order of the Supreme Court, Saratoga county, setting aside the verdict of a jury in favor of the plaintiff and dismissing the complaint. On a former appeal a judgment in favor of the plaintiff was reversed on the ground that the verdict was against the weight of the evidence. (See 250 App. Div. 816, for statement of the nature of the action and the decision of this court.) The medical evidence as to causal relation was especially weak. On the trial resulting in the present appeal the trial justice on the motion to set aside the verdict states: “ I feel under the circumstances that that decision rendered by the Appellate Division on the former trial requires me here under the circumstances on this record to dismiss the complaint.” On the second trial, however, additional proof was produced by the plaintiff as to the presence of illuminating gas at the place where she worked; as to promises made by defendant’s manager relative to remedying the condition; also as to causal relation between the presence of the gas and her illness. Judgment and order reversed on the law and facts, with costs, and verdict reinstated. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.